Case 9:18-cv-81607-DMM Document 1 Entered on FLSD Docket 11/25/2018 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO.:

  DANIEL PATRICK LACEY,

                 Plaintiff,
  v.

  BOYNTON WATERS REALTY, INC.,
  ASPEN HOMES, INC.,
  JOHN B. KENNELLY,

              Defendants.
  __________________________________/

                                            COMPLAINT
                                        {Jury Trial Demanded}

         Plaintiff, DANIEL PATRICK LACEY, brings this action against Defendants, BOYNTON

  WATERS REALTY, INC., ASPEN HOMES, INC., and JOHN B. KENNELLY, pursuant to the

  Fair Labor Standards Act (“FLSA”), 29 U.S.C § 201 et seq., and alleges as follows:

  1.     Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

  2.     At all times material hereto, Plaintiff DANIEL PATRICK LACEY was a resident of the

  State of Florida and an “employee” of Defendants as defined by the FLSA.

  3.     At all times material hereto, Defendant, BOYNTON WATERS REALTY, INC., was a

  Florida corporation with its principal place of business in South Florida, engaged in commerce in

  the field of real estate development and construction, at all times material hereto was the

  “employer” of Plaintiff as that term is defined under statutes referenced herein, engaged along with

  its employees in interstate commerce, and has annual gross sales and/or business volume of

  $500,000 or more.




                                                   4
Case 9:18-cv-81607-DMM Document 1 Entered on FLSD Docket 11/25/2018 Page 2 of 4




  4.     At all times material hereto, Defendant, ASPEN HOMES, INC., was a Florida corporation

  with its principal place of business in South Florida, engaged in commerce in the field of real estate

  development and construction, at all times material hereto was the “employer” of Plaintiff as that

  term is defined under statutes referenced herein, engaged along with its employees in interstate

  commerce, and has annual gross sales and/or business volume of $500,000 or more.

  5.     Defendants, ASPEN HOMES, INC. and BOYNTON WATERS REALTY, INC., are a

  single enterprise under the Fair Labor Standards Act, performed related activities through unified

  operation and common control for a common business purpose, engaged along with their

  employees in interstate commerce, and have an annual gross sales and/or business volume of

  $500,000 or more.

  6.      Defendants, ASPEN HOMES, INC. and BOYNTON WATERS REALTY, INC., were joint

  employers of Plaintiff, under the Fair Labor Standards Act, shared Plaintiff’s services, had Plaintiff

  acting in the interest of each business, and shared common control of Plaintiff.

  7.     Defendant, JOHN B. KENNELLY, is a resident of Palm Beach County, Florida and was,

  and now is, a manager of Defendant, ASPEN HOMES, INC., and controlled Plaintiff’s duties,

  hours worked, and compensation. Accordingly, JOHN B. KENNELLY was and is an “employer”

  of the Plaintiff within the meaning of 29 U.S.C. §203(d).

  8.     Defendant, JOHN B. KENNELLY, was, and now is, a manager of Defendant, BOYNTON

  WATERS REALTY, INC., and controlled Plaintiff’s duties, hours worked, and compensation.

  Accordingly, JOHN B. KENNELLY was and is an “employer” of the Plaintiff within the meaning

  of 29 U.S.C. §203(d).




                                                    5
Case 9:18-cv-81607-DMM Document 1 Entered on FLSD Docket 11/25/2018 Page 3 of 4




  9.         Two or more of Defendants’ employees handled tools, supplies, and equipment

  manfuactured outside Florida in furthernace of their business including but not limited to

  computers, computer mice, computer monitors, computer keyboards, and telephones.

  10.      Plaintiff DANIEL PATRICK LACEY worked for Defendants as a general construction

  laborer.

  11.      Defendants failed to pay Plaintiff his full and proper overtime wages of 1.5 times Plaintiff’s

  regular hourly rate for all hours worked over 40 each week.

  12.      Defendants failed to pay Plaintiff the full and proper minimum wages for certain hours

  worked during Plaintiff’s employment.

  13.      Defendants regularly paid Plaintiff late.

  14.      Attached as Exhibit A is a preliminary calculation of Plaintiff’s claims. These amounts may

  change as Plaintiff engages in the discovery process.

  15.        Defendants have knowingly and willfully refused to pay Plaintiff his legally-entitled

  wages.

  16.      Plaintiff has complied with all conditions precedent to bringing this suit, or same have been

  waived or abandoned.

  17.      Plaintiff has retained the services of the undersigned and is obligated to pay for the legal

  services provided.




                                                       6
Case 9:18-cv-81607-DMM Document 1 Entered on FLSD Docket 11/25/2018 Page 4 of 4




                                      COUNT I
                  VIOLATION OF FAIR LABOR STANDARDS ACT (“FLSA”)
                                 ALL DEFENDANTS

  18.     Plaintiff realleges and incorporates the allegations set forth in paragraphs 1-17 above as if

  set forth herein in full.

  19.     Plaintiff alleges this action pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 216 (b),

  that Plaintiff is entitled to: (i) unpaid minimum wages; (ii) time-and-a-half overtime pay, and (iii)

  liquidated damages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

  20.     Plaintiff seeks recovery of damages as referenced above and further seeks interest, costs,

  and attorneys’ fees pursuant to 29 U.S.C. § 216(b).

          WHEREFORE, Plaintiff demands judgment against Defendants, jointly and severally, plus

  costs, reasonable attorneys’ fees, and such other remedy as the court deems just and appropriate.

                                                Respectfully submitted,

                                                Koz Law, P.A.
                                                320 S.E. 9th Street
                                                Fort Lauderdale, Florida 33316
                                                Phone: (786) 924-9929
                                                Fax: (786) 358-6071
                                                Email: ekoz@kozlawfirm.com




                                                Elliot Kozolchyk, Esq.
                                                Bar No.: 74791




                                                   7
